Exhibit 10.2

 

April 30, 2015

 

Avenue Capital Management II, L.P.

 

Avenue Special Opportunities Fund II, L.P.

399 Park Avenue, 6th Floor

 

399 Park Avenue, 6th Floor

New York, NY 10022

 

New York, NY 10022

Attention: Todd Greenbarg

 

Attention: Todd Greenbarg

Phone: (212) 878-3523

 

Phone: (212) 878-3523

Fax: (212) 878-3552

 

Fax: (212) 878-3552

 

Boulevard Acquisition Corp.
399 Park Avenue, 6th Floor
New York, NY 10022
Attention:                                         Stephen Trevor
Facsimile:                                         (212) 878-3545

 

Re:                             Payment of Transaction Expenses; Replacement
Standby Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement, dated as of
April 30, 2015 (the “SPA”), by and between The Dow Chemical Company (“TDCC”) and
Boulevard Acquisition Corp. (“Purchaser”), pursuant to which TDCC has agreed to
sell, and Purchaser has agreed to purchase, all of the outstanding equity
interests of AgroFresh Inc., upon the terms and subject to the conditions set
forth therein. Capitalized terms used in this letter agreement that are not
otherwise defined have the meanings given to such terms in the SPA.

 

In connection with the consummation of the transactions contemplated by the SPA,
Purchaser and TDCC each expect to incur certain Transaction Expenses.  Purchaser
and TDCC have agreed that Purchaser’s Transaction Expenses will not, in any
event, exceed $23,000,000 in the aggregate.  By signing this letter agreement,
Avenue Capital Management II, L.P. (“Avenue Capital”) agrees that, to the extent
the Transaction Expenses incurred by Purchaser (or Avenue Capital on behalf of
Purchaser as set forth on Exhibit A to this letter) in connection with the SPA,
the Related Agreements and the transactions contemplated thereby (and any fees,
penalties and interest on such Transaction Expenses) exceed $23,000,000 in the
aggregate, Avenue Capital will be responsible for and will pay when due, on
behalf of Purchaser, any such excess.  Avenue Capital further agrees that it
will be responsible for any and all fees and expenses (other than those
Transaction Expenses set forth on Exhibit A to the extent Avenue Capital is not
responsible for such expenses pursuant to the immediately preceding sentence),
including due diligence expenses, advisory and consulting fees and other
third-party expenses, incurred by Avenue Capital in connection with the SPA, the
Related Agreements and the transactions contemplated thereby and that neither
TDCC nor Purchaser will have any obligations relating to such expenses incurred
by Avenue Capital.  TDCC agrees that TDCC will be responsible for any

 

--------------------------------------------------------------------------------


 

and all Transaction Expenses incurred by TDCC and that neither Avenue Capital
nor Purchaser will have any obligations relating to Transaction Expenses
incurred by TDCC.

 

In connection with the consummation of the transactions contemplated by the SPA,
Purchaser, TDCC and Avenue Special Opportunities Fund II, L.P. (the “Sponsor
Affiliate”) have entered into an agreement (the “Standby Agreement”), pursuant
to which Purchaser and Sponsor Affiliate have each agreed to purchase up to
2,500,000 shares of Purchaser Common Stock at a price of $10.00 per share (the
“Standby Shares”), for which they will each receive at the Closing (as defined
in the Standby Agreement) a fee (each, a “Standby Fee”) of $875,000, regardless
of whether any shares are purchased thereunder.  Promptly after the execution of
the SPA, Purchaser shall use commercially reasonable efforts to identify one or
more third parties (each such third party, a “Substitute Purchaser”) to provide
one or more commitments to purchase, in the aggregate, 5,000,000 Standby Shares
(i) on substantially the same terms and conditions as those contained in the
Standby Agreement (including the representations and warranties contained in
Article III thereof) and (ii) for aggregate fees less than the aggregate amount
of the Standby Fees; provided that Purchaser shall not enter into any definitive
agreement with respect to any such commitment (such agreement, a “Substitute
Standby Agreement”) without the prior written consent (not to be unreasonably
withheld) of Sponsor Affiliate and TDCC; provided further that the terms of any
Substitute Standby Agreement shall provide that the Substitute Purchaser shall
be required to purchase Standby Shares up to its entire commitment to purchase
such shares before TDCC and Sponsor Affiliate shall be required to purchase any
portion of their respective commitments to purchase Standby Shares pursuant to
the Standby Agreement.

 

If Purchaser enters into one or more Substitute Standby Agreements, the Standby
Agreement shall remain in full force and effect, except that TDCC and the
Sponsor Affiliate shall be released and relieved of their respective obligations
under the Standby Agreement to the extent that one or more Substitute Purchasers
shall have performed such obligations in accordance with the terms of the
Standby Agreement (it being understood that in the event the number of Standby
Shares (if any) required pursuant to the Standby Agreement to be purchased at
the Share Purchase Closing (as defined in the Standby Agreement) exceeds the
aggregate amount of Standby Shares purchased by the Substitute Purchasers at the
Share Purchase Closing for any reason, each of TDCC and Sponsor Affiliate shall
be required to purchase a number of Standby Shares equal to one-half (1/2) of
the amount of such excess in accordance with the terms and conditions of the
Standby Agreement).

 

In the event the aggregate number of Standby Shares that all Substitute
Purchasers commit to purchase pursuant to Substitute Standby Agreements (such
aggregate amount, the “Substitute Purchaser Commitment Amount”) is (i) equal to
5,000,000 Standby Shares, no amount of the Standby Fees will be due or payable
to TDCC or the Sponsor Affiliate and each Substitute Purchaser shall be paid a
commitment fee (with respect to each Substitute Purchaser, its “Substitute
Commitment Fee”) at the Closing in an amount as provided in the Substitute
Standby Agreement to which such Substitute Purchaser is a party or (ii) less
than 5,000,000 Standby Shares, (A) each Substitute Purchaser shall be paid its
Substitute Commitment Fee at the Closing and (B) each of TDCC and the Sponsor
Affiliate shall only be paid at the Closing a portion of their respective
Standby Fees, which for each of them shall be an amount equal to (1) the amount
of its Standby Fee, multiplied by (2) a number equal to (x) 1.0, minus (y) a
fraction for which (I)

 

2

--------------------------------------------------------------------------------


 

the numerator is the Substitute Purchaser Commitment Amount and (II) the
denominator is 5,000,000.

 

If TDCC and the Sponsor Affiliate shall be relieved of their respective
obligations under the Standby Agreement to the extent one or more Substitute
Purchasers shall have performed such obligations in accordance with the terms of
the Standby Agreement, in no event shall the aggregate Substitute Commitment
Fees exceed the aggregate Standby Fees that otherwise would be payable.

 

By signing this letter agreement and as an inducement to the other parties to
enter into this letter agreement, each party hereby makes the representations
set forth in Sections 1 through 3 of Annex A to this letter agreement and, in
addition, Avenue Capital makes the representation set forth in Section 4 of
Annex A to this letter agreement.

 

Sections 11.1, 11.3 through 11.11, 11.14 and 11.21 of the SPA are incorporated
herein by reference, mutatis mutandis, as though fully set forth herein. This
letter agreement shall be governed exclusively by and construed and enforced
exclusively in accordance with the internal laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

 

In consideration of the foregoing covenants and obligations, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto, intending to be legally bound, has
caused this letter agreement to be duly executed by its authorized
representative as of the date first written above.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

 

THE DOW CHEMICAL COMPANY

 

 

 

By:

/s/ Mark D. Gibson

 

Name:

Mark D. Gibson

 

Title:

Authorized Representative

 

[Signature Page to Letter Agreement re: Payment of Transaction Expenses and
Replacement Standby Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

BOULEVARD ACQUISITION CORP.

 

 

By:

/s/ Stephen Trevor

 

Name:

Stephen Trevor

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Letter Agreement re: Payment of Transaction Expenses and
Replacement Standby Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

AVENUE SPECIAL OPPORTUNITIES FUND II, L.P.

 

 

By:

Avenue SO Capital Partners II, LLC,

 

 

its General Partner

 

 

 

 

 

By:

GL SO Partners II, LLC,

 

 

its Managing Member

 

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Member

 

 

[Signature Page to Letter Agreement re: Payment of Transaction Expenses and
Replacement Standby Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

AVENUE CAPITAL MANAGEMENT II, L.P.

 

By:

Avenue Capital Management II GenPar, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Sonia Gardner

 

Name: Sonia Gardner

 

Title: Member

 

 

[Signature Page to Letter Agreement re: Payment of Transaction Expenses and
Replacement Standby Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Transaction Expenses

 

--------------------------------------------------------------------------------


 

Annex A

 

Certain Representations

 

Each party hereto (each, a “Warrantor”) represents and warrants to the other
parties hereto as follows:

 

1.    Organization; Good Standing; Qualification.  Warrantor is validly existing
and (where such concept is applicable) in good standing under the Laws of its
jurisdiction of organization and has all requisite corporate or other business
entity power and authority to conduct its business as currently conducted,
except where the failure to be in good standing or to have such power and
authority would not materially impair such Warrantor’s ability to consummate the
transactions contemplated hereby.

 

2.    Authority; Approvals; No Violation.

 

a.    Warrantor has requisite power and authority to execute and deliver this
letter agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.  This letter agreement has been duly
authorized and duly and validly executed and delivered by Warrantor and
(assuming due authorization, execution and delivery by the other party hereto)
constitutes legal, valid and binding obligations of Warrantor, enforceable
against each of Warrantor in accordance with its terms, except as enforceability
may be limited by the Enforceability Limitations.

 

b.    Neither the execution and delivery of this letter agreement by Warrantor
nor the consummation by Warrantor of the transactions contemplated hereby nor
compliance by Warrantor with any of the terms or provisions hereof will
(i) violate any provision of Warrantor’s constituent documents or
(ii) (A) violate any Law applicable to Warrantor or any of its respective assets
or (B) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination or cancellation of,
or result in the creation of any Lien upon any of the assets of Warrantor under
any of the terms, conditions or provisions of any Contract to which Warrantor is
a party, or by which their or any of its assets may be bound, except, in the
case of clause (ii) where such violation conflict, breach, default, termination,
cancellation or Lien (as applicable) would not materially impair Warrantor’s
ability to consummate the transactions contemplated hereby.

 

3.    Consents and Approvals.  No consents or approvals of or filings or
registrations with any Governmental Authority, or of or with any third party
(except for such consents which have already been obtained), are necessary in
connection with the execution and delivery by Warrantor of this letter agreement
or the consummation by Warrantor of the transactions contemplated hereby and
compliance by Warrantor with any of the provisions hereof or thereof.

 

Avenue Capital hereby represents and warrants to the other parties hereto as
follows:

 

--------------------------------------------------------------------------------


 

4.    Financing.  Avenue Capital has, on the date hereof, the financial
capability and access to cash necessary to consummate the transactions
contemplated by this letter agreement on the terms and subject to the conditions
set forth herein, and will have such capability and access as of the
consummation of the transaction contemplated by the SPA.

 

--------------------------------------------------------------------------------